EXHIBIT 21.1 First Banks, Inc. Subsidiaries (As of December 31, 2009) The following is a list of our subsidiaries and the jurisdiction of incorporation or organization: Name of Subsidiary Jurisdiction of Incorporation or Organization The San Francisco Company Delaware First Bank Missouri First Land Trustee Corp. Missouri First Bank Business Capital, Inc. Missouri Missouri Valley Partners, Inc. Missouri WIUS, Inc. (1) Missouri WIUS of California, Inc. (2) California Small Business Loan Source LLC Nevada FB Holdings, LLC (3) Missouri ILSIS, Inc. Missouri FBIN, Inc. Nevada Formerly Universal Premium Acceptance Corporation. Formerly UPAC of California, Inc. First Bank owned 53.23% of FB Holdings, LLC at December 31, 2009.
